Name: 2007/585/EC: Council Decision of 10 July 2007 on the signing and provisional application of the Agreement on scientific and technical cooperation between the European Community and the State of Israel
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Asia and Oceania;  research and intellectual property;  international affairs
 Date Published: 2007-08-25

 25.8.2007 EN Official Journal of the European Union L 220/3 COUNCIL DECISION of 10 July 2007 on the signing and provisional application of the Agreement on scientific and technical cooperation between the European Community and the State of Israel (2007/585/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated, on behalf of the Community an Agreement on Scientific and Technological Cooperation with the State of Israel also providing for provisional application of the renewed Agreement as of 1 January 2007. Provisional application would enable Israeli entities to participate in the first calls for proposals under the Seventh Framework Programme. (2) The negotiations resulted in the draft Agreement initialled on 15 February 2007 by the authorised representatives of the two Parties. (3) The Agreement should be signed and applied on a provisional basis, pending the completion of the procedures for its formal conclusion, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel and the Joint Declaration attached to the Agreement is hereby approved on behalf of the Community, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Article 3 The Agreement on Scientific and Technological Cooperation between the European Community and the State of Israel shall be applied provisionally. Article 4 1. The Commission shall adopt the position of the Community to be taken in the EC/Israel Research Committee established by Article 4 of the Agreement with regard to Decisions according to Section I.1 of Annex I of the Agreement on the applicability in Israel of the rules for the establishment of the legal structures created under Articles 169 and 171 of the EC Treaty. 2. The Commission shall adopt the position of the Community to be taken in the EC/Israel Research Committee established by Article 4 of the Agreement with regard to Decisions according to Article 4(2) of the Agreement identifying regions of Israel that may be eligible regions benefiting from research actions under the Work Programme Research Potential under the specific Capacities programme. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 10 July 2007. For the Council The President F. TEIXEIRA DOS SANTOS